KARL, Justice.
We have for review on direct appeal an order of the Circuit Court, in and for Escambia County, inherently passing on the constitutionality of Section 847.05, Florida Statutes, and adjudicating appellant to be delinquent, thereby vesting jurisdiction in this court pursuant to Article V, Section 3(b)(1), Florida Constitution.
The trial court denied appellant’s motion to dismiss the petition for delinquency filed against him and, thereby, inherently upheld the constitutional validity of Section 847.05, Florida Statutes. The judgment of the trial court is reversed on the authority of this court’s recent discussion in Spears v. State, 337 So.2d 977 (Fla.1976), and the cause is remanded for further proceedings consistent herewith.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND, SUNDBERG and HATCH-ETT, JJ., concur.